Citation Nr: 1429353	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-20 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

The Veteran represented by:    Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of the June 2009 rating decision by the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO) 

The Veteran had requested a hearing, but the Veteran cancelled the hearing scheduled in May 2014 and then withdrew that request through his service representative in writing in June 2014.  

In an August 2013 rating decision, the RO denied claims for Meniere's syndrome, left eardrum pain with scarring, vertigo, and an unsteady cerebellar gait.  As the Veteran has not initiated an appeal of the claims, the claims have not been developed for appellate review by the Board.  The Veteran does have the remainder of the one-year period from August 27, 2013 to file a notice of disagreement to initiate an appeal of the claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has filed a claim for bilateral hearing loss.  He states that a drill sergeant threw him against a closed door, which resulted in his head striking the door and then the floor.  Since that time, the Veteran states that he has suffered from hearing loss.  The Veteran contends that this incident caused an injury to the inner ear.  He further contends that his time on the firing range without ear protection, both in basic and later at the MP armory, caused or aggravated his hearing loss.  

The Veteran had his hearing tested twice in service.  The first test occurred at his entrance examination and the puretone threshold numerical values are reported.  The second examination occurred in August 1977, which the Veteran states occurred after the incident with the drill sergeant.  The August 1977 hearing results are recorded on a card labeled "Rudmose Audiogram" in graph format and do not contain the numerical results.  
The Veteran was provided a VA examination in June 2009.  The VA examiner assumed the August 1977 audiological test was his separation hearing test and determined that the hearing was within normal limits and there had not been any significant threshold shift since the entrance test.  Based on that reasoning, the VA examiner concluded the current bilateral hearing loss is not related to service.  Although the report indicates the Veteran's service history to gunfire, there is no mention of the incident where the Veteran was thrown by a drill sergeant against a door.   

The Board finds that the examination is inadequate.  Although the VA examiner was able to interpret the August 1977 examination, the examiner did not provide the full interpretation in the report, only her conclusion.  Stated another way, the audiogram results, as charted in graph form, are not clear and unmistakable even to laypersons and therefore may be interpreted by the Board.  Savage v. Shinseki, 24 Vet. App. 259 (2011) (noting that the Board may interpret results from a private audiometric graph if it felt it had the expertise); c.f. Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  The Board has determined that the August 1977 uninterpreted pure-tone audiometry graph should be interpreted into numerical results.

Second, the examiner does not explain the clinical significance that there was no significant threshold shift between entrance into service and the August 1977 hearing test.  To note that hearing levels were normal in service at both tests is not the only basis that the Veteran may receive service connection.  Service connection may be proven by showing inception or aggravation during service. 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The examiner therefore did not explain how the in-service test results precluded service connection for a hearing loss that had either a delayed sudden onset or gradually progressed over the years.  In addition, the Board is concerned that the VA examiner assumed the August 1977 was the hearing test at separation.  As the Veteran has stated that the second test occurred after the incident with the drill sergeant, it may be that the opinion would be the same, but it may not.  The August 1977 audiological test also reflects the Veteran's hearing acuity after this incident, but it does not reflect hearing acuity at the end of the Veteran's noise exposure in service.  The Board finds that any opinion concerning the relationship between hearing loss and service should be based upon a correct understanding of the facts

Finally, the report also does not discuss the Veteran's evidence that a drill sergeant threw him into a door and he suffered an injury to the inner ear.  A Veteran may testify about events within his own personal knowledge, derived from his own senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the report is inadequate as it fails to discuss whether the Veteran's hearing loss may have resulted from the trauma relating from striking first the door and then the floor. 

The Board notes that the records indicate VA sent the Veteran to an outside facility for a VNG test in December 2009 and the results were scanned into the VA system but any report of the test are not included with the file before the Board.  In addition, a VA hearing evaluation occurred in May 2010, but again the results and any contemporaneous treatment notes are not included.  The record includes VAMC treatment notes but the most recent VAMC notes in December 2011 and March 2012 are not printed because the notes state that the information is restricted and not viewable as set forth in the claims file.  

VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  These records should be associated with the file, including the employee health notes as the Board cannot determine the relevancy of the records without reviewing them.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file the report of the December 2009 VNG testing performed at Arizona State University, the VA hearing test in May 2010, and all VA medical records of treatment of the Veteran at the Prescott, Arizona and the Phoenix, Arizona VAMC and associated outpatient clinics from August 2011 to the present.  This should include any records which are restricted as employee health records.  The RO should as the Veteran for any waiver, permission or any other type of consent necessary to obtain those records.  All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Provide the Veteran with a hearing loss examination. The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The examiner is asked to determine:

Whether the Veteran has a hearing loss disability, and if so, whether it is at least as likely as not (probability of 50 percent or more), that any current hearing loss disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

The VA examiner is advised that there are only two in-service audiological test of the Veteran: At entrance in November 1975 and a second test in August 1977.  The examiner is specifically advised that the August 1977 test is not a separation examination test of hearing acuity and occurred approximately 15 months before separation.

If the examiner determines it significant that there was no threshold shift between the November 1975 examination and the August 1977 examination, the examiner is asked to explain whether these results preclude a hearing loss that had either a delayed sudden onset or gradually progressed over the years.

The VA examiner is asked to provide a numerical interpretation of the August 1977 audiogram graph.

The examiner is asked to specifically discuss the Veteran's evidence of noise exposure in service.

The examiner is asked to specifically discuss the Veteran's evidence that in January 1976, a drill sergeant pushed or threw the Veteran at a closed door, which resulted in the Veteran's head striking the door and then the floor when he landed.

The examiner is asked to discuss the clinical significance of the following:

1.  The Veteran was in a motor vehicle accident in approximately 2001 and suffered a broken jaw.

2.  The Veteran underwent a myringotomy of the left ear in February 2010.  

A complete rationale must be provided for any opinion offered.

3.  After the development requested is completed, readjudicate the claim for service connection for bilateral hearing loss.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


